NUMBERS
                                         13-14-00068-CR
                                         13-14-00069-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                 IN RE DARRYLL TAYLOR


                        On Petition for Writ of Habeas Corpus.


                                 MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Darryll Taylor, proceeding pro se, filed a petition for writ of habeas corpus

on February 2, 2014, through which he contends that he has been illegally confined.

Relator contends that his confinement is illegal because: (1) he is innocent of his criminal

convictions; (2) he received ineffective assistance of counsel; and (3) the trial court




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
abused its discretion in its rulings on the law and evidence. We dismiss the petition for

writ of habeas corpus in these causes for lack of jurisdiction.2

        A relator is not entitled to habeas corpus relief unless he was deprived of his liberty

without due process of law or if the judgment ordering him confined is void. See In re

Alexander, 243 S.W.3d 822, 824 (Tex. App.—San Antonio 2007, orig. proceeding). The

purpose of a habeas corpus proceeding is not to determine the ultimate guilt or innocence

of the relator, but to ascertain if the relator has been unlawfully confined. Ex parte

Gordon, 584 S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827.

        This Court's original jurisdiction to grant habeas corpus relief derives from section

22.221(d) of the Texas Government Code, which provides, in relevant part:

        Concurrently with the supreme court, the court of appeals of a court of
        appeals district in which a person is restrained in his liberty, or a justice of
        the court of appeals, may issue a writ of habeas corpus when it appears
        that the restraint of liberty is by virtue of an order, process, or commitment
        issued by a court or judge because of the violation of an order, judgment,
        or decree previously made, rendered, or entered by the court or judge in a
        civil case.

TEX. GOV'T CODE ANN. § 22.221(d) (West 2004). Thus, this Court has no original habeas

corpus jurisdiction in criminal law matters. See id.; Ex parte Price, 228 S.W.3d 885, 886

(Tex. App.—Waco 2007, no pet.); Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—

Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—

Amarillo 2002, pet. ref'd); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio

1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no

pet.); see also In re Walker, Nos. 05-11-01612-CV, 05-11-01613-CV & 05-11-01614-CV,



        2 Relator’s petition for writ of habeas corpus attacks his convictions in trial court cause numbers
08CR-2126A and 08CR-218OA arising from the 28th District Court of Nueces County, Texas, and docketed
in our appellate cause numbers 13-14-00068-CR and 13-14-00069-CR, respectively.

                                                    2
2011 WL 6055512, at *1 (Tex. App.—Dallas Dec. 6, 2011, orig. proceeding) (mem. op.).

In such cases, our jurisdiction is appellate only. See Dodson, 988 S.W.2d at 835. In

criminal matters, the courts authorized to issue writs of habeas corpus are the Texas

Court of Criminal Appeals, the district courts, and the county courts. See TEX. CODE CRIM.

PROC. ANN. art. 11.05 (West 2005).

       The Court, having examined and fully considered the petition for writ of habeas

corpus, is of the opinion that we are without jurisdiction to consider this application.

Therefore, we dismiss the petition for writ of habeas for lack of jurisdiction in each cause

without reference to the merits. All pending motions and requests for relief are likewise

dismissed for lack of jurisdiction.




                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of February, 2014.




                                             3